UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 333-146316 KRAIG BIOCRAFT LABORATORIES, INC. (Exact name of registrant as specified in its charter) Wyoming 83-0459707 (State or other jurisdictionof incorporation or organization) (I.R.S. Employer Identification No.) 120 N. Washington Square, Suite 805, Lansing, Michigan 48933 (Address of principal executive offices) (Zip Code) (517) 336-0807 (Registrant's telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesþNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesþ No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Largeacceleratedfiler o Acceleratedfiler o Non-accelerated filer o Smallerreportingcompany þ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNo þ There were 601,265,006shares of the registrant’s common stock, no par value, outstanding as of August 17, 2012. TABLE OF CONTENTS Page PART I - Financial Information Item 1. Financial Statements. Condensed Balance Sheets as of June 30, 2012 (Unaudited) and December 31, 2011 F-2 Condensed Statements of Operations for the three and six months ended June 30, 2012 and 2011 (Unaudited) and for the period from April 25, 2006 (Inception) to June 30, 2012 (Unaudited) F-3 Condensed Statement of Changes in Stockholders’ Deficit for the period from April 25, 2006 (Inception) to June 30, 2012 (Unaudited) F-4 Consolidated Statements of Cash Flows for the three and six months ended June 30, 2012 and 2011 (Unaudited) and for the period from April 25, 2006 (Inception) to June 30, 2012 (Unaudited) F-5 Notes to Condensed Financial Statements (Unaudited) F-6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 3 Item 4. Controls and Procedures 6 PART II - Other Information Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 7 Item 6. Exhibits. 7 Signatures 8 Exhibits/Certifications 2 PART1. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS Kraig Biocraft Laboratories, Inc. (A DEVELOPMENT STAGE COMPANY) CONTENTS PAGE F-2 CONDENSED BALANCE SHEETS AS OF JUNE 30, 2012 (UNAUDITED) AND DECEMBER 31, 2011. PAGE F-3 CONDENSED STATEMENTS OF OPERATIONS FOR THE THREE AND SIX MONTHS ENDED JUNE 30, 2, AND FOR THE PERIOD APRIL 25, 2006 (INCEPTION) TO JUNE 30, 2012 (UNAUDITED). PAGES F-4 CONDENSED STATEMENT OF CHANGES IN STOCKHOLDERS’ DEFICIT FOR THE PERIOD FROM APRIL 25, 2006 (INCEPTION) TO JUNE 30, 2012 (UNAUDITED). PAGE F-5 CONDENSED STATEMENTS OF CASH FLOWS FOR THE SIX MONTHS ENDED JUNE 30, 2, AND FOR THE PERIOD APRIL 25, 2006 (INCEPTION) TO JUNE 30, 2012 (UNAUDITED). PAGES F-6 - F-21 NOTES TO CONDENSED FINANCIAL STATEMENTS (UANUDITED). F-1 Kraig Biocraft Laboratories, Inc. (A Development Stage Company) Condensed Balance Sheets ASSETS June 30, December 31, 2011 (Unaudited) Current Assets Cash $ $ Prepaid expenses - Loan receivable Interest receivable - Total Current Assets Property and Equipment, net Total Assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current Liabilities Accounts payable and accrued expenses $ $ Current portion of loan payable Royalty agreement payable - related party Accrued expenses- related party Total Current Liabilities Long Term Liabilities Convertible note payable - net of debt discount Loan payable, net of current portion Total Liabilities Commitments and Contingencies Stockholders' Deficit Preferred stock, no par value; unlimited shares authorized, none issuedand outstanding - - Common stock Class A,no par value; unlimited shares authorized, 601,265,006 and 586,720,411 shares issued and outstanding, respectively Common stock Class B,no par value; unlimited shares authorized, no shares issued and outstanding - - Common Stock Issuable, 1,122,311 and 1,122,311 shares, respectively Additional paid-in capital Deficit accumulated during the development stage ) ) . Total Stockholders' Deficit ) ) Total Liabilities and Stockholders' Deficit $ $ F-2 Kraig Biocraft Laboratories, Inc. (A Development Stage Company) Condensed Statements of Operations (Unaudited) For the Three Months Ended For the Six Months Ended For the Period from April 25, 2006 (Inception) to June 30, 2012 March 31, 2011 June 30, 2012 June 30, 2011 June 30, 2012 Revenue $
